OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
Hon. LInton S. Satag*,PageB


     dred and seventy-nine(Sl,799) nor more than
     fifty-two thousand,  seven hundred and ameaty'
     nine (SZ,7791,aooording to th8 last pmoeding
     Federal Census OS the UuIted States, JustIoe8
     of the Peaoe and Gonntabler *hall hare and r8-
     oslte as fees of offloe Twentyderen mha~a
     end Fifty Dollar8 ($WSO) eaoh per annum. Pro-
     rlded that aaoh JUtIoer oi the Peaoa and Ooa-
     stables 8hall al80 reoulra lx o ea afee8 In aa-
     dltlon thereto by retaining one-third   oi mob
     %xoea8 fee8 uutll auoh one-third of auoh pxoua
     f%e8, togetherwith the 8aia amount of lbenty-
     aeven Hundred and Fifty Doll8ra (#Z7SO), equal8
     the sum of Three Thousand Dollar8 ($SOOOl.*
          Y3X.Z. All law8 or parts Of law8 in 0011-
     illot herewith are hereby repealed.
          *fBcI.
               .S. This Aot 8haU     beoane   efieatlre
     on and after It8 paaaage.
          “8x.   4.     The faot that the paaaaga of O&p-
    ter t20, AOt8 of the Regular 8eaaion of the Forty-
    third Legislatori,1995, Page OM, rade.haeqwe
    provIaIon ror+be       oompen8atlon  of the Ju8tioer OS
    the P%aoe and Constables In 8uoh OOtllltIe8,      whloh
    Oti881Qn and failure to 80 prwlde will, result        in
    a rerloua impairment of the work of the Jurtloe
    Court% and Oonatablea,and Impo8e an uudue hard-
    ship on those Ju8tioea of the Pea08 and COn8table8
    in thq larger oltleo in luoh oouutlea rho will
    reaoh their maxIam% fee llmlt8 and e~eaa fee8 of
    ofiloe long betora the end of the ourrunt ye(LT,
    and who will be expeoted and required to serve the
    publla In thsir many dutIe8 without ramnorutlon
    thereafter,and tha iaot th a tluoh offloiala        are
    oalled on and required to perform m%uy dutloa for
    ?hIoh no fee or other oempenaatlonIs provided,
    oreate an emergenoy awl an lmperatlve       publlo ne-
    oeaslty that    the   ColutltutiotmlMule requlrl.ng
    bill8 to b% read en three soreral Qay8 be, %ad the
    same 1% hereby atuperidetl,     and this Aot 8hall take
    %?feot and be In Soroe tr%m aad after its passage,
    and It Is so eaaoted.*
          The aboimentloned Ast was finally paaasd In Yay,
lSSS, and iIl%d with the Saoretary of State on M%y 17, 19SS.
Naturally the queatlon %rI8e8 w&ether Or uOt It ti WIfe8t
from th% langosge in the Aat It8eli that it was Oh% &Etul-
tlon of thu Legislatureto Iaore%%e the rarinuu allewaaoe
to auoh otiloura for the eatlrs
                         c      year, lSJS, aud all futum
                           _~
Hon.L¶.ntonS.Ekva6e,Pye 8


years,     or    whether it raa     th8       fntunt
                                                  to m& a8a blpplf-
                                                              a
sable     only    to the&portI~O?             tie   p~1@355oh           solla~
sd the effeatlvmdate 0r t&a Aot.
                 Tbs   eater&pnoy 8lau8e       olearly   IndIeatu an ltt
on the part of the L6gfrlatacre                to make the fnareaae       in 82:
aryt0 applytbroughout the lurr0atyearo?l935~                             The me
oftbword~ourrent~aar~                    la   IndIeatIrsoftbe lntontof
the Legislatureto treat the allmauae to the Justioea o?
thePea     and oormablea as klngona    ymrlybaaie, t&at
la,?romfauuaryX toDeoamber 32. The rrauneratlonfor
these offf sea was treated u being 011 a parly ba618, a~%d
the inoruao proilded for in the Act wa8 elearly lnteaaed
to emer the entire year ior which the nxlatum See limit
was ptorid8d.’         It la true, aa a
apuak     &WO8QO8tiV84        alla mot
a oontraryIatsDt on the
feat either br aprua
implidation muah laws 8ay have a retroaotirsl??eot. 668
the     8~08     Ot CUX ~a.    Boblaoa        3.W 8. 1. ll49*     &8riOan        ~UXF
sty co. or P. T. vs. Axtell 60. 8s 8. w. (8aj 9l5.
           The Juatioeor the Peaoet~~38his salary6 8om-
penaatlonotna par4 basis. His duties carry on through-
  t tha -t       year. At t&e end or *at o-t    mar h8
It    nqulrod to mke a m                  8tatOM¶lt of th0 report m
~~~t~h~~eea,aonmIaaIoaa         and ~enaatlmu     t&m
                 . See ArtleleS391,Vera~n*sCIvll8ta-
ttlt.8.

           I? aurf.ag moh year the alat1as   o? the peaa h8
rooelvad  tees In exmaa oftheltita      proa~rIbedbyl.am?m
his remuneration,   he has to reimburse the county.     U he
ha8     reaelvedequal to or lea8 than the ~S~SWIS




throughoutsuch ya%r and was not pro ratable.                       We quote
traanthla oa8e aa?ollmar
                 Vhe fee H&ate           pmvlder      a 8ertala   p8r
         eunt    o flaaea8bd    valuation a8 py  for the
         aaaeaaor~a      8ervIoea.    The ooupea8at.tlon
                                                      inmot
.EOn. Llnton   s.   Savage,    Page 4


      ?or taking renditions       only.     xhe statute    does
      not 8Eay he 8hall reaeive       So muoh ror part o?
      hi8 work and something else for othar o??IaIal
      duties.      I? the oampen8atfoa was dlrlaable,           it
      would bs poaalbla      to apply the 1930 Fee Statute
      to part o? ralator’a       aoaomt8      end the 1QZfi law
      to tither portions     tharao?,     but, alaoa It Is Im-
      po8slble     to plsoe a value upon his aeraral          8er-
      vloea,     It must be assumed that the Lsglalature
      Intended to apply the new rate to the ~1OEs8er-
      rloea a8 a whole.       xhI8 18 all the more rea8on-
      able a oonolualon      In rl~w of ~the Saot t+at the
      Leglslnture     kufiw he oould not present his bill
      for 8enIoea      until the fall 0s 1985.          At the
      tiae his aooouut baoame due, the new rate was
      erfeotlre.      I? the Legislature       had lnteaaedto
      apply one rate to part of the aooount and ano-
      ther to the other, then he rhould hare provided
      a method for doing 80.         1t rhould hate plaoed a
      value on eaoh part o? the work.            Mot having done
      so, we hold thora was no auoh Intention             on the
      part of the lawmakers.         We think tbl8 o??IoIo
      rhould be paid tmdar the 19SS statute.              We ha+e
      80 authority     awer*      thf8 8ItuatIon,      and oouuy
      eel ofte none*       we **awe     that no ettoraey      la
      thie oaae has found any authority           in point.*
             We do no; pass      upon the ooaatItutIonalIty      of the.
8t8tute here Involved,         beaaU8e not reqmeatea.       Eowawr, r0r
your Iniormatlon, we are herewith          eaolo8lng     aoplea    of OpIn-
Ion 1908.7% sad 643.
            h view O? the foregulug   authorities,     you are rm-
apeottolly   advised that It i8 the oplnloa or thI8 department
that’the   Juatloe8  of thm Peak and oanrtable     8errIng a8 auoh
o??lel8la   In the oouutlea  that ame within tha popolatluu
braeksta a8 above designated were entitled       to oolleot   a maxI-
mum or ‘f’hrrr ThouSand Dollars  (#3000) for their 8ervIoea
throu&otit   the year or 193s and no proration     was intendedby
 t&3 Legislature.
             Trusting   that    the foregoing   Nip      eaawara    your In-
 quIry,werueIa,
                                                 Yours    wry     truly

      EDOCT 23, 1939                       AT¶'O~NEY~EHSRALOTTEXAS


A@fbdJ&YGENERAL OF TEXAS